DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US9250283), hereinafter referred to as ‘Johnson’, Graves et al. (US 20050234682) hereinafter referred to as Graves, in view of Arnold et al. (US 20090326947) hereinafter referred to as Arnold, and Abel et al. (CA 1227875) hereinafter referred to as Abel. 

Regarding Claim 1, Johnson discloses a computer-implemented method of analyzing an electrical wiring harness assembly with a fault (a method and system for testing a cable harness. Generally, a cable harness is used to route many electric wires for power, communication, and control, Col. 7, Lines 46-49), 
the computer-implemented method comprising: receiving, via a processing element of a testing system connected to the electrical wiring harness assembly (Tester 150 has a controller or processor 152 that has a computer display 154, a printer, and user inputs 156 such as a keyboard, touch-sensitive display, scanner or mouse, Col. 9, Lines 59-61; a method and system for testing a cable harness. Generally, a cable harness is used to route many electric wires for power, communication, and control, Col. 7, Lines 46-49), a test result associated with the fault of the electrical wiring harness assembly (Generally, processor 152 acts to manage the overall harness test, accept inputs from the user, and present results of the test. In one option, controller 152 may also have an environmental 158 input or control device. For example, environment device 158 may measure the temperature of the cable assembly, Col. 9 -10, Lines 65-69; 1-3); 
Johnson also discloses the processing element (Harness 100 has many lines, such as power, analog control, power, and ground. It may also have communication lines for connection to a local or central processor, Col. 9, Lines 18-20).
However, Johnson does not disclose determining, via the processing element, a probable error type based on the test result; retrieving from a memory element, via the processing element, a plurality of natural language terms associated with the probable error type, each of the plurality of natural language terms having a corresponding phrase order value; and reporting, via a user interface, each of the plurality of natural language terms in an order according to the phrase order values.
Nevertheless, Graves discloses determining, via the processing element retrieving from a memory element, via the processing element (…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions, read-only (non-volatile) memory (ROM) for storing static information and instructions, a data storage device such as a magnetic or optical disk and disk drive for storing information and instructions, an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user, an optional user input device including alphanumeric and function keys (e.g., a keyboard) for communicating information and command selections to the processor, and an optional user input device such as a cursor control device (e.g., a mouse) for communicating user input information and command selections to the processor [0016]), a plurality of natural language terms (…a natural language error message can be automatically generated by the validation program 350 [0072]) , and a user interface (an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, in view of Graves to determine, via the processing element and retrieve from a memory element, via the processing element, and report, via a user interface, each of the plurality of natural language terms to process, report, and display an error message in for the electrical wiring harness assembly to improve the understanding of an error output by a user. 
However, the combination does not disclose a plurality of natural language terms associated with the probable error type, each of the plurality of natural language terms having a corresponding phrase order value, and each of the plurality of natural language terms in an order according to the phrase order values.
Nevertheless, Arnold discloses phrase order value (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Graves, in view of Arnold to have a corresponding phrase order value to display proper word sequence and further improve understanding of the error output message.
However, the combination does not disclose probable error type based on the test result.
Nevertheless, Abel discloses probable error type based on the test result (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves , and Arnold, in view of Abel to incorporate the use historical data to identify a probable error type to improve the accuracy of error detection output.

Regarding Claim 6, Johnson, Graves and Arnold in view of Abel disclose the claimed invention discussed in claim 1, including computer implemented method.
However, the combination is silent to the language of the probable error type.
Nevertheless, Abel discloses the probable error type (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves , and Arnold in view of Abel to store and classify terms associated with an electrical wiring harness assembly for logical analysis of the error and to improve the accuracy of the output. 

Regarding Claim 7 Johnson, Graves and Arnold in view of Abel disclose the claimed invention discussed in claim 6, including computer implemented method.

However, the combination is silent to the language of the probable error type.
Nevertheless, Abel discloses the probable error type (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, and Arnold in view of Abel to incorporate a retrieval step to submit the classification of the electrical wiring harness assembly for the system to generate error outputs to improve the functionality of the method. 
.  
Regarding Claim 10, Johnson, Graves , Arnold and Abel disclose the claimed invention discussed in claim 1, including computer implemented method.
Graves discloses the user interface (… an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user [0016]), 
and storing, via the processing element (…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions, read-only (non-volatile) memory (ROM) for storing static information and instructions), 
and error type (…a natural language error message can be automatically generated by the validation program 350 [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, and Arnold in view of Abel to include a message detailing the results from a test for determining an error to improve the functionality of the method. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel and further in view of Terry et al. (US 20190180195) hereinafter referred to as ‘Terry’.

Regarding Claim 2, Johnson, Graves, Arnold, and Abel disclose the claimed invention discussed in claim 1, including computer implemented method.
 	However, the combination is silent to the language of a selection of a preferred language. 
Nevertheless, Terry discloses a selection of a preferred language (….the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language. [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold and Abel in view of Terry to incorporate the retrieval step for a preferred language to ensure communication with the user and to further improve the accuracy of the error detection output. 

Regarding Claim 3, Johnson, Graves, Arnold, and Abel in view of Terry discloses the claimed invention as discussed in claim 2, including computer implemented method.
However, the combination is silent to the language of preferred language, the phrase order values, and secondary language stored on the memory element.
Nevertheless, Arnold discloses phrase order values (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
	However, the combination is silent to the language of secondary language.
Nevertheless, Terry discloses secondary language stored on the memory element
 (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Terry to incorporate secondary language for communication with the user to further improve the accuracy of the error detection output.

Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, Abel, and further in view of de Kleer et al. (US 8024610) hereinafter referred to as ‘de Kleer’.

Regarding Claim 4, Johnson, Graves, Arnold, and Abel discloses the claimed invention as discussed in claim 1, including computer implemented method.
However, the combination is silent to the language of wherein the test result is indicative of an electrical characteristic.
Nevertheless, de Kleer discloses test result is indicative of an electrical characteristic (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of de Kleer to include an indicator for electrical characteristics of a fault and to improve the type of error output. 

	Regarding Claim 5, Johnson, Graves, Arnold, and Abel disclose the claimed invention as discussed in claim 1.
	However, the combination is silent to the language
	the test result is indicative of at least one of a continuity fault or an isolation fault.
Nevertheless, de Kleer discloses the test result is indicative of a fault (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of de Kleer to include an indicator for isolating faults and to improve the accuracy of the error output. 
 
Regarding Claim 8, Johnson, Graves, Arnold, and Abel disclose the claimed invention as discussed in claim 6.
However, the combination is silent to the language of an identifier of a pin associated with the classification of the electrical wiring.
Nevertheless, de Kleer discloses a pin associated with electrical wiring (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of de Kleer to include an identifier pin for isolation of the components of a system and to improve the accuracy of the error output. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel and further in view of Ali et al. (US 20190079978) hereinafter referred to as ‘Ali’.

Regarding Claim 9, Johnson, Graves, Arnold, and Abel discloses the claimed invention as discussed in claim 1.
However, the combination is silent to the language of a foreign key.
Nevertheless, Ali discloses a foreign key (data table 140 corresponds to a REF field type (e.g., a foreign key) of a second data table, determines whether the foreign term… matches an entry of the second data table [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Ali to include a foreign key for determining foreign terms to improve the accuracy of the error output. 

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel and further in view of O’Malley et al. (US9710836) hereinafter referred to as ‘O’Malley’.

Regarding Claim 11, Johnson, Graves and Arnold in view of Abel disclose the claimed invention discussed in claim 10, including computer implemented method.
Johnson discloses the electrical wiring harness assembly ( as discussed above).
However, Johnson does not disclose adjusting an order of significance associated with the error type associated with the electrical wiring harness assembly based at least in part on the actual error type.
Nevertheless, Abel discloses error type (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
However, the combination does not disclose adjusting an order of significance associated with the error type associated with the electrical wiring harness assembly based at least in part on the actual error type.
Nevertheless, O’Malley discloses adjusting an order of significance (In various non-limiting embodiments, the system analysis of data/content would preferably generate a list with prioritized items, say displayed as a table. Further, the system may generate a visual representation of the data/content, such as a rectangle for a document, where the visual representations may be displayed in a variety of display manners and/or priority manners, Col. 85, Lines 18-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel, in view of O’Malley to include an order of significance associated with the error type associated with the electrical wiring harness assembly based at least in part on the actual error type to generate a visual representation of the order associated with the error type and to  improve the accuracy of the output method.

Claims 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel. 
  
Regarding Claim 12, Johnson discloses
A system for analyzing an electrical wiring harness assembly having a fault, (a system and method for performing electronic testing on a set of electric cables. In one embodiment, the invention provides a testing platform for automated quality testing of a complex electric wire harness assembly [1]),
a harness (a harness, comprises wires and connectors [3]),
two or more pins of the electrical wiring (cable assembly testing consists of a continuity test between connectors that shows that the wire has an electrical connection to the correct pins on the connectors); 
a stimulus and measurement device connected to the harness interface and configured to measure electrical characteristics of the electrical wiring harness assembly (The tester includes a switch system that enables one or more TDR engines to sequentially apply a TDR stimulus… may also perform a continuity, resistance, capacitance, or inductance test on the cable harness. The tester may also measure and use temperature in analyzing the cable harness, or may apply temperature cycling, different or varying atmospheric pressures, vibration, shaking, or shock to the cable harness).
However, Johnson is silent to the language of a memory element.
Nevertheless, Graves discloses the memory element, retrieve from the memory element  (…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions , read-only (non-volatile) memory (ROM) for storing static information and instructions, a data storage device such as a magnetic or optical disk and disk drive for storing information and instructions [0016]),
and the user interface ( an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user [0016]), 
a plurality of natural language terms (…a natural language error message can be automatically generated by the validation program 350[ 0072]).
	However, Graves is silent to the language of determine a probable error type based on the test result, phrase order values.  
	Nevertheless, Abel discloses a probable error type(The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
However, Abel is silent to the language of phrase order values.
Nevertheless, Arnold discloses phrase order values (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Graves to use natural language for error detection report in detecting errors in electrical wiring harness system similar to  detecting error message in network map to improve the understanding of an error output by a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Graves in view of Arnold to incorporate phrase order to further improve understanding of the error output message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold in view of Abel to incorporate the use historical data to identify a probable error type to improve the accuracy of error detection output.

Regarding Claim 16, Johnson, Graves, and Arnold in view of Abel disclose the claimed invention as discussed in claim 12.
However, the combination is silent to the language of probable error.
Nevertheless, Abel discloses probable error (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold in view of Abel to store and classify terms associated with an electrical wiring harness assembly for logical analysis of the error and to improve the accuracy of the output. 
. 
Regarding Claim 17, Johnson, Graves and Arnold in view of Abel disclose the claimed invention as discussed in claim 16.
However, the combination is silent to the language of probable error
Nevertheless, Abel discloses probable error (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold in view of Abel to retrieve and classify terms for logical analysis of the error and to improve the accuracy of the output. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel and further in view of Terry et al. (US 20190180195) hereinafter referred to as ‘Terry’.

Regarding Claim 13, Johnson, Graves ,Arnold, and Abel disclose the claimed invention as discussed in claim 12.
However, the combination is silent to the language of a selection of a preferred language.	
Nevertheless, Terry discloses a selection of a preferred language (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Terry to incorporate the use of a preferred language to ensure communication with the user to further improve the accuracy of the error detection output. 

Regarding Claim 14, Johnson, Graves ,Arnold, and Abel disclose the claimed invention as discussed in claim 13.
However, the combination is silent to the language a secondary language stored.
Nevertheless, Terry discloses a language stored (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Terry to incorporate a secondary language for communication with the user to further improve the accuracy of the error detection output. 

Regarding Claim 15, Johnson, Graves, Arnold, and Abel in view of Terry disclose the claimed invention as discussed in claim 14.
However, the combination is silent to the language of the phrase order values 
and secondary language stored the memory element.
Nevertheless, Arnold discloses phrase order values (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
	However, Arnold is silent to the language of secondary language stored on the memory element.
Nevertheless, Terry discloses language stored on the memory element
 (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Terry to incorporate phrase order with a secondary language for communication with the user to further improve the accuracy of the error detection output. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel in further view of de Kleer et al. (US 8024610) hereinafter referred to as de Kleer. 
  
Regarding Claim 18, Johnson, Graves ,Arnold, and Abel disclose the claimed invention as discussed in claim 16.
However, the combination is silent to the language of an identifier of a pin.
Nevertheless, de Kleer discloses a pin (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of de Kleer to incorporate an identifier pin for isolation of the components of the system and to improve the accuracy of the error output.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Graves in view of Arnold, Abel, Johnson, and de Kleer, in view of Lewis et al. (US9672497), hereinafter referred to as ‘Lewis’.  

Johnson disclose a computer-implemented method of analyzing an electrical wiring harness assembly with a fault (as discussed above), measuring, via the stimulus and measurement device (as discussed above), and a classification a plurality of tests on the electrical wiring harness assembly to detect at least one of a continuity fault or an isolation fault (Test process 400 is able to detect several different types of defects or faults in the wires of the cable harness, Col. 16, Lines 1-2),  storing, via the processing element, on the memory element (as discussed above), and the plurality of electrical characteristics (an electrical or communication problem or in a development environment for characterizing new terminals, wires, connectors and harness designs, Col. 9, Lines 56-58).
However, Johnson does not disclose a plurality of probable error types in association with natural language terms and a plurality of probable error types in association with natural language terms and a signal representative of an actual error type; storing, via the processing element, on the memory element the actual error type in association with the plurality of tests a machine learning technique to adjust the order of significance of with the one or more attributes associated with the classification of the electrical wiring harness assembly.
Nevertheless, Graves also discloses a computer (as discussed above), determining, via a processing element (as discussed above), a plurality of natural language terms receiving, via the user interface (as discussed above), storing on a memory element ( as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, in view of Graves to determine, via the processing element and retrieve from a memory element, via the processing element, and report, via a user interface, each of the plurality of natural language terms to process, report, and display an error message in for the electrical wiring harness assembly to improve the understanding of an error output by a user. 
However, the combination does not disclose a plurality of probable error types, a plurality of probable error types, a signal representative of an actual error type; storing, via the processing element, on the memory element the actual error type in association with the plurality of tests, and a machine learning technique to adjust the order of significance of with the one or more attributes associated with the classification of the electrical wiring harness assembly.
Arnold discloses the phrase order values (as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Graves, in view of Arnold to incorporate phrase order to further improve understanding of the error output message.
However, the combination does not disclose a signal representative of an actual error type, the actual error type in association with the plurality of tests, and a machine learning technique to adjust the order of significance of with the one or more attributes associated with the classification of the electrical wiring harness assembly.
Abel discloses probable error type (as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves , and Arnold, in view of Abel to incorporate a plurality of probable error types to identify the types of errors associated with the electrical wiring harness and to improve the accuracy of error detection output.
However, the combination does not disclose of detect at least one fault and a machine learning technique to adjust the order of significance of with the one or more attributes associated with the classification of the electrical wiring harness assembly.
Nevertheless, de Kleer discloses detect at least one fault (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of de Kleer to detect at least one of a continuity fault or an isolation fault to drive down the posterior probability of A1 being faulted ( de Kleer [77] ) and improve the type of error output. 
However, the combination does not disclose a machine learning technique to adjust the order of significance of with the one or more attributes associated with the classification of the electrical wiring harness assembly.
Nevertheless, Lewis discloses a machine learning technique to adjust the order of significance of with the one or more attributes associated with the classification of the electrical wiring harness assembly (The machine-learning module can determine from analyzed vehicle-service data that vehicles serviced by repair shops had a common set of multiple symptoms and can determine a preferred order for working on or diagnosing vehicles in the future that exhibit the same common set of multiple symptoms, Col. 44, Lines 26-32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, Abel, and De Kleer, in view of Lewis to a machine learning technique to adjust the order of significance of with the one or more attributes associated with the classification of the electrical wiring harness assembly to determine a preferred order of working on or diagnosing (Lewis, Col. 44, Lines 26-32) and to improve the order and understanding of an error output by a user. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Graves, Arnold, Abel, Johnson, and de Kleer in view of Terry.

Regarding Claim 20, Graves, Arnold, Abel, and Johnson, de Kleer discloses the claimed invention as discussed in claim 19.
However, the combination is silent to the language of a selection of a preferred language. 
Nevertheless, Terry discloses a selection of a preferred language (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, Abel, Johnson, and de Kleer, in view of Terry to include a retrieval step for the use of a different phrase order terms to ensure communication with the user and further improve the accuracy of the error detection output.

Response to Arguments

Applicant’s arguments filed 09/01/22 with respect to claims 1, 11, 12, and 19  have been considered but are moot because the new ground of rejection necessitated by the amendments. 
The Examiner also submits that the claims have been rejected with references Johnson and Graves disclosing electrical wiring harness, natural language terms, and fault associated with the electrical wiring harness and Arnold and Abel disclosing the limitations phrase order and probable error type. 

Applicant argues (p. 9) Applicant asserts that Graves, Arnold, and Abel are not analogous art, and as such, have no applicability or use in a computer-implemented method of analyzing an electrical wiring harness assembly with a fault.

With regards to references, the Examiner submits that the references are reasonably pertinent to the particular problem the Applicant is concerned with.	For example, Johnson discloses electrical wiring harness and fault associated with the harness, Graves discloses natural language terms and a user interface, Arnold discloses phrase order, and Abel discloses probable error. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863